ICJ_045_TemplePreahVihear_KHM_THA_1961-05-26_JUD_01_PO_05_EN.txt. SEPARATE OPINION OF JUDGE.MORELLI
{Translation ]

I consider that it would have béen preferable to concentrate the
grounds for the Judgment on the essential point in the contention of
Thailand as presented in the Preliminary Objections.

1. That contention was that the declaration of 20 May 1950,
purporting to renew for a further period of ten years the declaration
of 20 September 1929, ‘‘was wholly ineffective, because the declara-
tion of 20 September 192g lapsed on the dissolution of the Permanent
Court on 19 April 1946 and thereafter was incapable of renewal’.
In consequence Cambodia was not entitled to invoke against
Thailand ‘‘the jurisdiction of the Court under Article 36, paragraph
2, of the Statute” (Preliminary Objections, paragraph 5). The
reference was, of course, to the jurisdiction of the International
Court and to Article 36, paragraph z, of the Statute of this Court.
Indeed, paragraph 12 of the Preliminary Objections says: “‘It is
only by her declaration of 20 May 1950 that Thailand can be
alleged to have accepted the compulsory jurisdiction of the Inter-
national Court subsequently.”

According to Thailand (Preliminary Objections, paragraph 13),
the document of 20 May 1950 did not contain an original declaration.
All that Thailand professed to do by that document was to “‘renew”’
the declaration of 20 September 1929. The document was so
worded as to preserve an existing obligation. It couid not restore
life to an undertaking which had expired vears before. The decla-
ration of 20 September 1929, having lapsed on 19 April 1946, could
be neither renewed nor preserved. Hence, according to Thailand,
the document of 20 May 1950 was devoid of legal effect.

Thailand (Preliminary Objections, paragraph 14) denies that the
document of 20 May 1950 can be regarded as a new and original
declaration, because it is one thing to renew a supposedly existing
declaration, but quite another to make a new declaration.

In paragraph 15 of the Preliminary Objections it is pointed out
that, since Thailand had never been under an obligation to recognize
the compulsory jurisdiction of the International Court, to recognize
that jurisdiction would have been for Thailand to accept a new
obligation:

“The document of 20 May 1950 cannot, in the submission of the
Government of Thailand, be interpreted as an acceptance of a new
obligation, as opposed to an attempted renewal of an obligation
believed already to exist.”

30
PREAH VIHEAR (SEP. OPIN. OF JUDGE MORELLI) 44

Here again it is a question of a renewal of submission to the
jurisdiction of the International Court.

In this way Thailand posed the problem of the validity of the
declaration of 20 May 1950 as a declaration made on the basis of
Article 36, paragraph 2, of the Statute of the International Court
and purporting directly to accept the jurisdiction of that Court.

2. The contention advanced in the oral proceedings was quite
different. According to that contention, which was developed more
particularly at the hearing of 14 April, Thailand, by her declaration
of 20 May 1950, purported to maintain in force the obligation
contained in her declarations of 1929 and 1940, that is, an obli-
gation to submit to the jurisdiction of the Permanent Court; this
was in order to achieve, in application of Article 36, paragraph 5,
of the Statute of the present Court, her subsequent purpose of
submission to the jurisdiction of this Court.

As will be seen, the difference between this contention and the
original contention lies in the completely different presentation
given to the intention which Thaïland is said to have expressed in
her declaration of 20 May 1950.

3. The latter contention of Thailand is icéw ocudi unfounded for
the following reasons:

(a) In conformity with the interpretation given it by Thailand
itself in the Preliminary Objections, the declaration of 1950 is
quite clearly a declaration made on the basis of Article 36 of
the present Statute, to which Article the declaration expressly
referred. Express reference, it is true, is made only to paragraph
4. That reference however is sufficient to prove that the decla-
ration is made on the basis of the present paragraph 2, with
which paragraph 4 is closely linked. It is inconceivable that
Thailand, while expressly referring to the present paragraph 4,
should have intended to make a declaration based upon para-
graph 2 of Article 36 of the Statute of the Permanent Court.

(b) We cannot ascribe to Thailand the absurd idea of making a
declaration in 1950 on the basis of a text (the Statute of the
Permanent Court) which was no longer in force, a declaration
purporting to accept the jurisdiction of a Court which had
ceased to exist—and all this in order indirectly to achieve a
purpose (submission to the jurisdiction of the present Court)
which could be directly achieved by a declaration based upon
the Statute now in force.

(c) The aim pursued by Thailand could not possibly be achieved
by the indirect method suggested by Counsel for Thailand in

31
PREAH VIHEAR (SEP. OPIN. OF JUDGE MORELLI) 45

his address to the Court. Paragraph 5 of the present Article 36
has reference to declarations made earlier, as is shown by the
phrase “which are still in force”. That paragraph does not con-
template the somewhat fanciful case of a declaration made after
the entry into force of the present Statute and after dissolution
of the Permanent Court, for the purpose of accepting the latter’s
jurisdiction.

4. I shall now examine the original Thai argument set forth in
the Preliminary Objections concerning the validity of the 1950
declaration as a declaration made on the basis of Article 36,
paragraph 2, of the present Statute.

If the argument of Thailand were a sound one, the declaration of
1950 would have to be considered as an act invalid because devoid
of object. In my opinion, such invalidity could reside only in a
genuine nullity, a nullity absolute and 1ps0 jure. In any case, this
is quite clearly not a question of form although the Parties intro-
duced such a notion in the course of the oral proceedings.

According to Thailand, the inability of the declaration of 20 May
1950 to renew the declaration of 20 September 1929 follows from the
fact that the latter declaration, which embodied acceptance of the
compulsory jurisdiction of the Permanent Court and which lapsed
upon the dissolution of that Court on 19 April 1946, had not been
converted into an acceptance of the compulsory jurisdiction of the
International Court through the effect of paragraph 5 of Article 36
of the present Statute (Preliminary Objections, paragraph 12). This
last assertion rests upon the Judgment of the Court in the Israel v.
Bulgaria case.

5. Whilst expressly reserving my opinion concerning the inter-
pretation of Article 36, paragraph 5, I would first observe that, if
we accept the interpretation given by the Court, we are bound to
deny that that clause was operative in respect of the Thai declara-
tion. For that reason I consider the position of Thailand to be
perfectly analogous to that of Bulgaria so far as concerns the
particular question of whether Article 36, paragraph 5, was or
was not operative.

In this context Cambodia, in paragraph 12 of her Observations
and in the oral proceedings, advanced certain differences of fact
between the case of Bulgaria and that of Thailand (period that
elapsed between the declaration and admission to the United
Nations; time that elapsed between the dissolution of the Perma-
nent Court and admission to the United Nations). But these differ-
ences do not in any way affect the application of the principle laid
down in the Judgment of tne Court. The Court states in its 1959
Judgment that consent to the transfer of a declaration from one
Court to the other can be deemed to have been given only by a
State signatory of the Charter. The reference made by the Court

32
PREAH VIHEAR (SEP. OPIN. OF JUDGE MORELLI) 46

(Reports 1959, p. 142) to the case of a State which, like Bulgaria,
has for many years remained a stranger to the Statute does not in
any way restrict the purport of the preceding statement, in the
sense that consent to the transfer must be deemed to be non-existent
only when a fairly long time has passed before admission to the
United Nations.

6. Cambodia further claims, both in her Observations and in her
oral pleadings, that consent by Thailand to the transfer of her
declaration from the Permanent Court to the International Court
can be inferred from the attitude maintained by Thailand herself
in that Thailand held the transfer to have taken place through the
effect of Article 36, paragraph 5.

This argument raises a question other than that of interpretation
of Article 36, paragraph 5. Once this provision is interpreted in
conformity with the Court’s opinion as meaning that it expresses
consent to transfer only on the part of States which signed the
Charter, we have to consider whether and how such transfer might
be effected, in the case of a non-signatory State, otherwise than
through the effect of Article 36, paragraph 5. The question could
only be settled on the basis of Article 36, paragraph 2. It would
have to be seen, in particular, whether the declaration referred to
in that clause might be replaced by a tacit manifestation of intention.
The answer to that could only be in the negative. The decisions in
the cases cited by Cambodia to show that acceptance of the Court’s
jurisdiction is not dependent upon observance of any specific forms
are irrelevant. Those decisions related to acceptance of the Court’s
jurisdiction in a particular case. But, on the contrary, for the
acceptance of what is called the compulsory jurisdiction of the Court
by means of the declaration mentioned in paragraph 2 of Article 36,
the requirements stated in that provision must be observed—and
quite independently of the legal character possessed by the decla-
ration (unilateral act or part of an agreement).

In any event, it is not possible to see in Thailand’s attitude, as
indicated in the Cambodian Observations and in the pleadings of
the Cambodian Counsel, any manifestation of an intention to accept
the compulsory jurisdiction of the International Court. An intention
to accept compulsory jurisdiction is one thing; quite another is the
belief, whether correct or mistaken, of being already subject to that
jurisdiction.

7. We must therefore examine the Thailand argument according
to which the fact that Thailand’s submission to the compulsory
jurisdiction of the Permanent Court had come to an end on 19 April
1946, combined with the fact that, according to the decision of the
Court, that submission had not been replaced by submission to the
compulsory jurisdiction of the International Court through the effect

33
PREAH VIHEAR (SEP. OPIN. OF JUDGE MORELLI) 47

of Article 36, paragraph 5, prevented the declaration of 20 May
1950 from having any effects. :

To this end we must first define what is meant by ‘‘renewing”’ an
earlier declaration and, in particular, what Thailand meant to do
when she declared on 20 May 1950 that she was renewing the
declaration of 20 September 1929.

The question I have just raised relates to the case of a declaration
renewing an earlier declaration. What is known as a “tacit renewal’
is an altogether different case, one where there is no new declaration
at all. In such a case, too, there can be no question of the automatic
renewal of the earlier submission to the jurisdiction of the Court,
since this is the case of an earlier submission which, unless denoun-
ced, will continue to produce its effects.

8. So far as concerns the present case (and, in general, the case
of a declaration renewing an earlier declaration), we have to deter-
mine the relationship between a declaration renewing an earlier
declaration and the declaration that is renewed.

That relationship does not concern the effects of the renewed
declaration. In other words, the new declaration does not purport
to modify the effects of the earlier declaration in the sense of pro-
longing or extending those effects.

The relationship concerns rather the content of the new decla-
ration. Just because it is a new declaration, it is an altogether inde-
pendent one even though its content is determined by reference
to an earlier declaration. Such reference may be more or less
comprehensive. The reference by one declaration to the other
need not effect an absolute identity of content between the two
declarations.

In the first place, the very idea of renewal implies some difference
between the two declarations in the matter of their time factors.

In connection with those factors it has also to be observed that
the moment from which the new declaration begins to produce its
effects does not need to coincide with the moment when the effects
of the earlier declaration cease. On the contrary, it is quite possible
for a declaration which states the intention to ‘‘renew”’ an earlier
declaration to date the beginning of its effects from a moment
subsequent to that at which the effects of the renewed declaration
terminated; the consequence of this is to break the continuity of
the periods covered by the two declarations. In the same way, the
effects of the new declaration may begin before the moment stated
in the earlier declaration as the mornent at which its effects are to
terminate; in other words, the new declaration may replace the
declaration that it is renewing for a portion of the Iatter’s duration.

34
PREAH VIHEAR (SEP. OPIN. OF JUDGE MORELLI) 48

This is the situation in the present case. The declaration of 3 May
1940, renewing the declaration of 20 September 1929 for a ten-year
period as from 7 May 1940, expired on 6 May 1950. Yet the decla-
ration of 20 May 1950 renewed the declaration of 1929 for a further
period of ten years as from 3 May 1950.

Apart from the time factors, a declaration purporting to renew
an earlier one, while determining its content by reference to the
renewed declaration, may depart from it to a greater or lesser
extent. That does not prevent it from being rightly termed the
renewal of an earlier declaration.

With regard to the declarations by Thailand made on 20 Sep-
tember 1929 and 20 May 1950, the two declarations are found
to be identical so far as concerns certain conditions accompanying
each of them, through the fact that the declaration of 1950 renews
that of 1929 ‘‘with the limits and subject to the same conditions
and reservations’ as set forth in the latter. On the other hand,
there is a fundamental difference in the very object of the two decla-
rations: the 1929 declaration relates to the jurisdiction of the
Permanent Court, whereas the declaration of 1950 relates to the
jurisdiction of the International Court. Their object could only
be called identical if the object of the 1929 declaration (renewed
in 1940) were regarded as already transformed by the supposed
effect of Article 36, paragraph 5. There is however no mention of
such transformation in the declaration of 1950.

g. Accordingly, a declaration that renews an earlier declaration
is an independent declaration, although it refers to the renewed
declaration for the purpose of determining its content. It is not a
declaration purporting to prolong the effects of the declaration it
renews. It purports to produce effects which, in themselves, are
independent of the effects produced by the declaration renewed.

It follows in the first place that renewal does not presuppose
the initial validity of the declaration renewed. It is therefore quite
possible to renew a declaration which, because it is void, has never
produced any effects.

In the second place, it is possible to renew a declaration which
is no longer in force at the time of renewal.

This last possibility is proved by Thailand’s own attitude both
on the occasion of the declaration of 3 May 1940 and on the occasion
of that of 20 May 1950.

The declaration of 20 September 1929, made subject to rati-
fication, achieved fulfilment and came into force on 7 May 1930,
when its ratification was deposited with the Secretary-General
of the League of Nations. As that declaration had been made for
a period of ten years, that period expired on 6 May 1940. The
declaration renewing the declaration of 20 September 1929, although

35
PREAH VIHEAR (SEP. OPIN. GF JUDGE MORELLI) 49

it was dated 3 May 1940, did not achieve fulfilment until 9 May 1940
by its deposit with the Secretary-General of the League of Nations.
(It should be mentioned in this connection that the declaration
of 3 May 1940 contained no reservation about ratification, for the
reference to the limits, conditions and reservations set forth in the
declaration of 20 September 1929 cannot be deemed to include
the reservation concerning ratification.) It is true that the declara-
tion of 1940, although it achieved fulfilment on 9 May, produced
its effects, in a retroactive manner, as from 7 May. Nevertheless,
at the moment when the renewal took place by deposit of the decla-
ration, the declaration it renewed was no longer in force.

The declaration of 1940, having heen. made for a period of ten
years beginning on 7 May 1940, would have remained in force
until 6 May 1950 if, as Thailand believed, Article 36, paragraph 5,
of the Statute had operated in regard to it. But the last renewal
was made by a declaration bearing the date of 20 May 1950 and
achieved fulfilment by deposit with the Secretary-General of the
United Nations on 13 June 1950 (this declaration, like the previous
one, was not accompanied by any reservation about ratification).
Both the dates mentioned {20 May and 13 June 1950} are subsequent
to the time at which the 1929 declaration, renewed in 1940, would
have lapsed even if Article 36, paragraph 5, had been operative
in respect of it (it is of no importance that the 1950 declaration
was made retroactive as from 3 May, that is to say, as from a date
that is even earlier than that of the supposed expiry of the renewed
declaration). Thailand may have been convinced that, pursuant to
Article 36, paragraph 5, her declaration had continued to exercise
its effects even after the dissolution of the Permanent Court;
but it is in any case quite certain that, when she renewed her
declaration by the declaration of 20 May 1950, deposited on 13 June
1950, Thailand knew very well that at that time the declaration
which she professed a wish te renew had ceased to be in force.

Thailand’s attitude at the time of the two declarations of 1940
and 1950 proves that her argument based on the impossibility
of renewing a declaration that is no longer in force is without
foundation. The attitude of Thailand as evinced by the declaration
of 1950 is especially decisive on this point. If, at the time when that
declaration was made, the declaration which was to be renewed was
beyond all doubt no longer in force, no importance can attach to
the fact that the renewed declaration had lapsed on 19 April 1946
or rather (as Thailand herself believed) on 6 May rg50.

10. In reality, the declaration of 20 May 1950 is an independent
declaration, although, for determination cf its content, it refers to

36
PREAH VIHEAR (SEP. OPIN. OF JUDGE MORELLI) 50

the earlier declarations. It is only this reference which the formula-
of renewal is intended to indicate. By that formula Thailand ex-
pressed her intention to accept the jurisdiction of the International
Court on certain conditions, some of which were determined by
a reference to the earlier declarations. Thailand did not express
her intention of prolonging her submission to the jurisdiction of
the Court in so far as such submission could be deemed to exist
in fact. No such effect was in any case possible because, as Thai-
land very well knew, the declaration which it was sought to renew
was no longer in force at the time when the new declaration was
made.

(Signed) Gaetano MORELLI.

37
